3DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
In line 1, it appears that “amagnesium” should be “a magnesium”. 
Appropriate correction is required.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolog et al. (US 20160326829).
 connecting a sealing device between two devices (Fig. 2; [0010], [0012], [0032]; claim 1]).
Regarding claims 11 and 13: Dolog discloses a coating that covers at least one surface of the expanding metal and that the coating comprises an epoxy, a polymer, a metal, a ceramic, or a glass, nickel, or combinations thereof ([0030]). 
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 20130056207).
Regarding claims 1 and 14: Wood discloses a sealing device 10 and method comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well (Figs. 1-3; [0012], [0013], [0017]; claims 1-2). Wood discloses connecting a sealing device between two devices (Figs. 1-3; [0012], [0013], [0017]; claims 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) in view of Wood et al. (US 20130056207). 
Wood discloses the invention substantially as claimed and as discussed above. 
Regarding claims 1 and 14: Semple discloses a sealing device 59 and method comprising an expanding metal (Fig. 4; [0011], [0029], [0030], [0031]; claim 7 - the seals are deformable and therefore expandable). However, Semple does not explicitly disclose that the expanding metal expands due to contact with water containing fluids for sealing a downhole connection in a well. Wood discloses a sealing device comprising an expanding metal that expands due to contact with water containing fluids for sealing a downhole connection in a well ([0013]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have substituted the expanding metal of Semple with the expanding metal of Wood. As both Semple and Wood teach creating a seal utilizing expandable metal, it would have been within routine skill to have selected a specific metal from a finite selection of metal seals. Such a simple substitution would have been predictable with a reasonable expectation for success and no unexpected results. Semple, as modified by Wood, discloses connecting a sealing device between two devices (Semple - Fig. 4; [0011], [0029], [0030], [0031]; claim 7; Wood - [0013]).

Regarding claims 3-5: Semple discloses that the ferrule comprises a plurality of separate components including a front ferrule, a back ferrule, and backup ferrule (Fig. 4; [0011], [0029], [0030], [0031]; claim 7). 
Regarding claims 8 and 17: Semple, as modified by Wood, discloses that the expanding metal comprises one or more of a metal or metal alloy selected from the group comprising magnesium, aluminum, calcium, and a combination thereof (Wood - [0013]).
Regarding claim 15: Semple, as modified by Wood, discloses that the expanding metal comprises one or more of a metal or metal alloy selected from the group comprising magnesium, aluminum, calcium, and a combination thereof (Semple - [0002]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Wood et al. (US 20130056207), as applied to claim 1 above, and further in view of Knapp et al. (US 20180094492). 
Semple and Wood disclose the invention substantially as claimed and as discussed above. 
Regarding claim 6: Semple, as modified by Wood, does not explicitly disclose that the sealing device comprises a seal ring. Knapp discloses that the sealing device can comprise a seal ring (Fig. 7; [0014], [0045]).  At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a seal ring, as taught by Knapp, to the device of  Semple, as . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Wood et al. (US 20130056207), as applied to claim 1 above, and further in view of Williams et al. (US 20170261137). 
Semple and Wood disclose the invention substantially as claimed and as discussed above. 
Regarding claim 7: Semple, as modified by Wood, does not explicitly disclose that the sealing device comprises a washer or a gasket. Williams discloses that the sealing device can comprise a washer or a gasket (Fig. 20; [0146]).  At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added a washer, as taught by Williams, to the device of  Semple, as modified by Wood. As both Semple and Williams disclose a sealing device and as Williams adds a washer to the device, it would have been within routine skill to have added a washer if so desired. Such a simple addition and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Claims 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Wood et al. (US 20130056207), as applied to claims 1 and 14 above, and further in view of Robisson et al. (US 20120175134). 

Regarding claims 9 and 18: Semple, as modified by Wood, does not explicitly disclose that the expanding metal is a magnesium alloy and is further alloyed with one or more of elements Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, Re, in any combination. Robisson discloses that an expanding metal can be a magnesium alloy and is further alloyed with one or more of elements Al, Zn, Mn, Zr, Y, Nd, Gd, Ag, Ca, Sn, Re, in any combination ([0035] -  “mixtures thereof” would be alloys). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have selected an expanding metal that comprised a magnesium alloy that is further alloyed, as taught by Robisson, to use in the device of  Semple, as modified by Wood. As Wood discloses that other oxidizable materials and metals may also be utilized, it would have been within routine skill to have selected a well-known material from a finite selection of expandable metal material. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 20: Semple, as modified by Wood and Robisson, discloses that the magnesium alloy is constructed with a powder metallurgy process (Robisson - [0035] - discloses the magnesium alloy; Wood - [0013] - can be a powdered metal).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Wood et al. (US 20130056207), as applied to claims 1 and 14 above, and further in view of Sherman (US 20190186248). 

Regarding claims 10 and 19: Semple, as modified by Wood, does not explicitly disclose that the magnesium alloy is alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination. Sherman discloses that a magnesium alloy can be alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination ([0050], [0056]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have selected a magnesium alloy can be alloyed with a dopant selected from the group comprising Ni, Fe, Cu, Co, Ir, Au, and Pd, in any combination, as taught by Sherman, to accelerate or otherwise control a reaction of the reactive composite with the wellbore fluid. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Semple et al. (US 20180202271) and Wood et al. (US 20130056207), as applied to claims 1 and 2 above, and further in view of Dolog et al. (US 20160326829).
Semple, Wood, and Dolog disclose the invention substantially as claimed and as discussed above. 
Regarding claim 12: Semple, as modified by Wood, does not explicitly disclose a coating that covers at least one surface of at least one component of the ferrule. Dolog discloses a coating that covers at least one surface of the expanding metal ([0030]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added the coating of Dolog, to the sealing device of  Semple, as modified by Wood (ferrules). As coatings are notoriously .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fripp et al. (WO 2019094044), Murphree et al. (US 20170342797) disclose many of the claimed limitations including the material and various alloys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Taras P Bemko/
Primary Examiner, Art Unit 3672
3/4/2022